Citation Nr: 9912328	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-44 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to August 
1970 and was awarded the Combat Infantryman's Badge.  The 
veteran had subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for an acquired 
psychiatric disorder, to include PTSD.  This case was 
previously remanded by the Board in March 1995 and in 
September 1998 for further development, to include additional 
VA examinations, and has since been returned for final 
appellate review.


FINDING OF FACT

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for a psychosis is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. 

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

Under 38 C.F.R. § 3.304(f) (1998), service connection for 
PTSD requires a current and clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  While 38 C.F.R. § 3.304(f) (1998) does 
not specifically set any requirements regarding the adequacy 
of symptomatology to support a PTSD diagnosis, the diagnosis 
should, at a minimum, be an "unequivocal" one to meet the 
first PTSD element under this section.  See Cohen v. Brown, 
10 Vet. App. 128, 138-40 (1997).

In September 1998, the Board remanded this case in order to 
afford the veteran an additional VA examination in order to 
determine the nature and extent of any psychiatric disorder, 
to include PTSD, if present on examination.  The RO sent 
three letters to the veteran informing him of the VA 
examination, scheduled in October 1998, at his then current 
address, 5805 Penn Mall, Apt. 1209, Pittsburgh, Pennsylvania 
( this address had previously been provided by the veteran's 
representative and had been noted in the September 1998 
remand).  However, none of the three letters were returned by 
the United States Postal Office and the veteran did not call 
the VA to explain his absence.  It was also indicated that 
the veteran's phone number was no longer in service.  As the 
veteran failed to provide any reason of good cause for his 
absence with respect to the October 1998 VA examination, 38 
C.F.R. § 3.655(a)(b) (1998) provides that in the case of an 
original service connection claim, if VA examination is 
deemed necessary to the adjudication process and the veteran 
fails to report without good cause, the case shall be 
determined based on the evidence of record.   The Board notes 
that The United States Court of Veterans' Appeals has held 
that "the duty to assist is not always a one- way street.  If 
a veteran wishes help, he or she cannot passively wait for 
it..." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board thus finds that a subsequent remand to again request 
another VA examination would be futile given the veteran's 
prior lack of cooperation and the veteran's appeal will be 
determined based on the evidence of record.

II.  Factual Background

Available service medical and personnel records are negative 
for any complaints or clinical findings of a psychiatric 
disorder, to include PTSD.  These records do reflect that the 
veteran had served in the Republic of Vietnam and had been 
awarded the Combat Infantryman's Badge.

Post service VA and private medical evidence, dating from 
1974 to 1993, reflects that the first showing of any 
psychiatric disorder was not until 1974, when the veteran was 
hospitalized for reactive psychotic confusion.  Subsequent 
medical records pertinently reflect that the veteran was also 
diagnosed as having chronic schizophrenia, cocaine abuse and 
mixed and/or alcohol abuse.  These records do not reflect a 
diagnosis of PTSD nor do they contain a medical opinion 
establishing an etiological relationship between the 
aforementioned psychiatric disorders to his active service.

During an August 1993 hearing at the RO in Pittsburgh, 
Pennsylvania, the veteran testified that he has PTSD as a 
result of his exposure to combat with the enemy in Vietnam in 
that he went on patrols, helped set up ambushes, and that his 
unit provided security at Bien Hoa Air Base.  He maintained 
that on several occasions, his unit made contact with the 
enemy.  The veteran testified that he did not receive regular 
treatment for his nervous disorder and that he did not 
participate in a PTSD program at the local VA Medical Center.

During the most recent VA examination, conducted in July 
1996, the VA examiner recorded the veteran's psychiatric 
history and indicated that the first post-service evidence of 
any psychiatric disorder was in 1974, when the veteran was 
hospitalized for symptoms of incoherence, hallucinations and 
bizarre behavior with confusion.  It was also noted that the 
veteran was then currently working as an apprentice barber.  
The veteran indicated that he had served in Vietnam as a 
supervisor of an infantry security squad and that 
occasionally he had to set up ambushes and participate in 
patrols.  He reported that during service, he remembered a 
friend being killed and that he was a victim of 
discrimination as a result of his race.  The veteran denied 
all symptoms associated with PTSD such as, difficulty 
sleeping, nightmares, intrusive recollections, hyperstartled 
reaction or difficulty with social interaction, which was 
found to have been limited as a result of his schizophrenic 
condition.  The examiner indicated that there was no 
indication in the veteran's clinical record, history, or in 
the report to justify a diagnosis of PTSD, and that despite 
the presence of apparent stressors, which had yet to be 
verified, the veteran had not complained of PTSD related 
symptoms, or had ever received treatment for PTSD.  The 
veteran was diagnosed as having chronic, paranoid type, 
schizophrenia, which was in partial remission.  The examiner 
concluded that there was insufficient evidence at that time 
to support a diagnosis of PTSD and that a review of the 
veteran's records consistently supported an ongoing diagnosis 
of chronic paranoid schizophrenia, which had its onset some 
four years after the veteran was discharged from service.

III.  Analysis

While the veteran contends that he has an acquired 
psychiatric disorder, to include PTSD, as a result of his 
service in Vietnam, the Board observes that the service 
medical records are completely negative for any subjective 
complaints or objective clinical findings of either a 
psychiatric disorder or PTSD, and that the first post-service 
medical evidence of any psychiatric disorder was not until 
1974, when the veteran was hospitalized for reactive 
psychotic confusion.  Therefore, there is no evidence of any 
psychosis within a year of the veteran's discharge from 
service and service connection is therefore not warranted 
pursuant to 38 C.F.R. §§ 3.307, 3.309 (1998).  Furthermore, 
the post-service VA and private medical evidence of record 
does not contain any medical opinion which establishes an 
etiological relationship between any current psychiatric 
disorder to service in order to support an award of service 
connection pursuant to 38 C.F.R. § 3.303(b)(1998).  Finally, 
there is no clinical evidence of a current diagnosis of PTSD.  
While the Board observes that the veteran has been awarded 
the Combat Infantryman's Badge and that such decoration is 
accepted as conclusive evidence of the claim inservice 
stressor in accordance with 38 C.F.R. § 3.304 (1998), the 
post-service medical evidence is devoid of a clear diagnosis 
of PTSD.  In this regard, a July 1996 VA examination report 
reflects that the VA examiner concluded that there was 
insufficient evidence to support a diagnosis of PTSD and that 
the veteran's records consistently supported an ongoing 
diagnosis of chronic paranoid schizophrenia.  In summary, as 
the post-service medical evidence is negative for a psychosis 
within a year of the veteran's discharge from service, does 
not contain a competent medical opinion establishing an 
etiological relationship between any current acquired 
psychiatric disorder to service or reflect a current 
diagnosis of PTSD, the claim for service connection for an 
acquired psychiatric disorder, to include PTSD is not well 
grounded and must therefore be denied. 

The only evidence of record indicating that the veteran 
currently suffered from an acquired psychiatric disorder, to 
include PTSD, and that there is a relationship between such 
disability and service is the lay opinion of the veteran.  
However, the Board would point out that the veteran is not 
shown to be competent to diagnose any current psychiatric 
disorder, to include PTSD.  Only those individuals with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay assertions on 
matters of medical causation or a diagnosis are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Here, there is no competent 
medical evidence of record establishing an etiological 
relationship between the veteran's current psychiatric 
disorders, to include schizophrenia, to service or showing 
that he developed a psychosis within a year of discharge from 
service or that he has a current diagnosis of PTSD.  In the 
absence of competent evidence indicating that the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD is plausible or capable of 
substantiation, it must be denied as not well grounded.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD is well grounded.  In the absence of competent medical 
evidence to support the veteran's claim, the claim must be 
denied as not well grounded.  Since his claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

Finally, the Board recognizes that this issue is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded, such as 
records containing a medical opinion establishing an 
etiological relationship between his current psychiatric 
disorder(s) to service, evidence of a psychosis within a year 
of discharge from service or showing a clear diagnosis of 
PTSD.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD not having been submitted, this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

